                            IN THE UNITED STATES DISTRICT COURT
                                FOR THE DISTRICT OF NEBRASKA

MICHAEL J. SULLIVAN, and
CATHLEEN SULLIVAN,
                                                                                      4:20CV3015
                            Plaintiffs,
                                                                           SECOND AMENDED
         vs.                                                            CASE PROGRESSION ORDER

JESUS GARZA,

                            Defendant.

       This matter is before the Court on the parties’ Joint Text Email Motion for Extension of
the Deadlines in the Case Progression Order (Filing No. 54). After review of the parties’ motion,
the Court finds good cause to grant the requested extensions. Accordingly,

         IT IS ORDERED that the amended case progression order is amended as follows:

               1)    The deadline for completing expert disclosures1 for all experts expected to
                     testify at trial, (both retained experts, (Fed. R. Civ. P. 26(a)(2)(B)), and non-
                     retained experts, (Fed. R. Civ. P. 26(a)(2)(C)), are:

                            Plaintiffs’ rebuttal:                 July 23, 2021

               2)    The deposition deadline, including but not limited to depositions for oral
                     testimony only under Rule 45, is November 5, 2021.

               3)    The planning conference scheduled for August 9, 2021, is cancelled. The trial
                     and pretrial conference will not be set at this time. A planning conference to
                     discuss case progression, dispositive motions, the parties’ interest in settlement,
                     and the trial and pretrial conference settings will be held with the undersigned
                     magistrate judge on November 5, 2021, at 9:00 a.m. by telephone. Counsel
                     shall use the conferencing instructions assigned to this case to participate in the
                     conference.

               4)    The deadline for filing motions to dismiss and motions for summary judgment
                     is December 3, 2021.

               5)    The deadline for filing motions to exclude testimony on Daubert and related
                     grounds is December 3, 2021.

               6)    The parties shall comply with all other stipulations and agreements recited in
                     their Rule 26(f) planning report that are not inconsistent with this order.


1
  While treating medical and mental health care providers are generally not considered “specially retained experts,”
not all their opinions relate to the care and treatment of a patient. Their opinion testimony is limited to what is stated
within their treatment documentation. As to each such expert, any opinions which are not stated within that expert’s
treatment records and reports must be separately and timely disclosed.
   7)    All requests for changes of deadlines or settings established herein shall be
         directed to the undersigned magistrate judge. Such requests will not be
         considered absent a showing of due diligence in the timely progression of this
         case and the recent development of circumstances, unanticipated prior to the
         filing of the motion, which require that additional time be allowed.


Dated this 6th day of July, 2021.
                                           BY THE COURT:

                                           s/Michael D. Nelson
                                           United States Magistrate Judge
